


Exhibit 10.13
VALUEVISION MEDIA, INC.


Incentive Stock Option Award Agreement
Under the 2011 Omnibus Incentive Plan


ValueVision Media, Inc. (the “Company”), pursuant to its 2011 Omnibus Incentive
Plan (the “Plan”), hereby grants to you, the Optionee named below, an Option to
purchase the number of shares of the Company's common stock shown in the table
below at the specified exercise price per share. The terms and conditions of
this Option Award are set forth in this Agreement, consisting of this cover page
and the Option Terms and Conditions on the following pages, and in the Plan
document which is attached. To the extent any capitalized term used in this
Agreement is not defined, it shall have the meaning assigned to it in the Plan
as it currently exists or as it is amended in the future.


Name of Optionee:**[_______________________]
No. of Shares Covered:**[_______]
Grant Date:__________, 20__
Exercise Price Per Share:$**[______]
Expiration Date:__________, 20__
Vesting and Exercise Schedule:
Dates
Number of Shares as to Which
Option Becomes Vested and Exercisable











By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Option Award.


OPTIONEE:    VALUEVISION MEDIA, INC.




By:________________________________
Title:_______________________________




ValueVision Media, Inc.
2011 Omnibus Incentive Plan
Incentive Stock Option Award Agreement


Option Terms and Conditions


1.
Non-Qualified Stock Option. This Option is intended to be an “incentive stock
option” within the meaning of Section 422 of the Code and will be interpreted
accordingly. If, to any extent, this Option fails to qualify as an “incentive
stock option” for any reason, this Option will, to that extent, be treated as a
Non-Statutory or Non-Qualified Stock Option.



2.
Vesting and Exercise Schedule. This Option will vest and become exercisable as
to the portion of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company does not end. The Vesting and Exercise Schedule is cumulative, meaning
that to the extent the Option has not already been exercised and has not
expired, terminated or been cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time purchase all
or any portion of the Shares that may then be purchased under that Schedule.



Vesting and exercisability of this Option may be accelerated during the term of
the Option under the circumstances described in Sections 12(b), (c) and (d) of
the Plan, and at the discretion of the Committee in accordance with Section 3




--------------------------------------------------------------------------------




(b)(2) of the Plan.


3.
Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:



(a)
the Expiration Date specified on the cover page of this Agreement;



(b)
upon your termination of Service for Cause;



(c)
upon the expiration of any applicable period specified in Sections 6(e), which
provides in part that upon termination of Service for any reason other than
Cause, death or Disability, the currently vested and exercisable portion of this
Options may be exercised for a period of three months after the date of such
termination, and 12(b)(4) of the Plan during which this Option may be exercised
after your termination of Service; or



(d)
the date (if any) fixed for termination or cancellation of this Option pursuant
to Sections 12(b)(2), (b)(3), (c) or (d) of the Plan.



4.
Service Requirement. Except as otherwise provided in Sections 6(e) and 12(b)(4)
of the Plan, this Option may be exercised only while you continue to provide
Service to the Company or any Affiliate, and only if you have continuously
provided such Service since the date this Option was granted.



5.
Exercise of Option. Subject to Section 4, the vested and exercisable portion of
this Option may be exercised by delivering written or electronic notice of
exercise to the Company at the principal executive office of the Company, to the
attention of the Company's Corporate Secretary or the party designated by such
officer (which written or electronic notice will state the number of Shares to
be purchased, the manner in which the exercise price will be paid and the manner
in which the Shares to be acquired are to be delivered, and must be signed or
otherwise authenticated by the person exercising this Option), or by such other
means as the Committee may approve. If the person exercising this Option is not
the Optionee, he/she also must submit appropriate proof of his/her right to
exercise this Option.



6.
Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:



(a)    cash (including check, bank draft or money order payable to the Company);


(b)    to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised (or proceeds of
a loan secured by such Shares) to the Company in payment of the purchase price
of such Shares; or


(c)    by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Shares for which the Option is being exercised.



However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares is undesirable for any reason, you will not be
permitted to pay any portion of the exercise price in that manner.


7.
Tax Consequences. You hereby acknowledge that if any Shares received pursuant to
the exercise of any portion of this Option are sold within two years from the
Grant Date or within one year from the effective date of exercise of this
Option, or if certain other requirements of the Internal Revenue Code are not
satisfied, such Shares will be deemed under the Code not to have been acquired
by you pursuant to an “incentive stock option” as defined in the Code. You agree
to promptly notify the Company if you sell any Shares received upon the exercise
of this Option within the time periods specified in the previous sentence. The
Company shall not be liable to you if this Option for any reason is deemed not
to be an “incentive stock option” within the meaning of the Code.



8.
Delivery of Shares. As soon as practicable after the Company receives the notice
and exercise price provided for above, and determines that all conditions to
exercise, including Section 7 of this Agreement, have been satisfied, it will
arrange for the delivery of the Shares being purchased in accordance with the
delivery instructions indicated in such notice. The Company will pay any
original issue or transfer taxes with respect to the issue and transfer of the
Shares to you, and all fees and expenses incurred by it in connection therewith.
All Shares so issued will be fully paid and nonassessable.





--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Agreement, the Company will not
be required to issue or deliver any Shares prior to the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company may determine to be necessary or
desirable.


9.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option other than a transfer upon your death in accordance with your will, by
the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan. Following any such
transfer, this Option shall continue to be subject to the same terms and
conditions that were applicable to this Option immediately prior to its transfer
and may be exercised by such permitted transferee as and to the extent that this
Option has become exercisable and has not terminated in accordance with the
provisions of the Plan and this Agreement.



10.
No Shareholder Rights Before Exercise. Neither you nor any permitted transferee
of this Option will have any of the rights of a shareholder of the Company with
respect to any Shares subject to this Option until an appropriate book entry in
the Company's stock register has been made or a certificate evidencing such
Shares has been issued. No adjustments shall be made for dividends or other
rights if the applicable record date occurs before an appropriate book entry has
been made or your stock certificate has been issued, except as otherwise
described in the Plan.



11.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



12.
Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



13.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



14.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



15.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 6740
Shady Oak Road, Eden Prairie, MN 55344, fax 952-943-6111, and all notices or
communications by the Company to you may be given to you personally or may be
mailed to you at the address indicated in the Company's records as your most
recent mailing address.

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.




